PER CURIAM.
The former husband raises nineteen issues for review, challenging two orders of the trial court in this dissolution of marriage action. We affirm these orders in all respects, except as to the credit awarded the former "wife in the Order Determining *278Proportionate Share of Expenses. The former wife concedes that each party is responsible for one half of the total expenses and that, as such, her credit in this order should be $17,211.86, rather than the $34,423.71 the trial court credited her in the order. Therefore, we reverse and remand for correction of this amount and we otherwise affirm in all other respects.
Affirmed in part and reversed in part.
DAVIS, PADOVANO, and THOMAS, JJ., concur.